Case 6:20-cv-01083-ADA Document 34-16 Filed 08/16/21 Page 1 of 12




                     EXHIBIT 13
         Case 6:20-cv-01083-ADA Document 34-16 Filed 08/16/21 Page 2 of 12
                                                                      IIIIII IIIIIIII Ill lllll lllll lllll lllll lllll lllll lllll lllll 111111111111111111
                                                                                                     US007398401B2


c12)   United States Patent                                                    (10)    Patent No.:                     US 7,398,401 B2
       Goud et al.                                                             (45)    Date of Patent:                                Jul. 8, 2008

(54)   METHOD AND APPARATUS FOR                                             (58)    Field of Classification Search .. ........ ....... 713/300,
       COMMUNICATING INFORMATION FROM                                                              713/310; 710/301 , 302; 709/224, 226
       AN OPERATING SYSTEM BASED                                                    See application file for complete search history.
       ENVIRONMENT OF A SERVER BLADE TO
                                                                            (56)                       References Cited
       THE CHASSIS MANAGEMENT MODULE
                                                                                               U.S. PATENT DOCUMENTS
(75)    Inventors: Gundrala D. Goud, Olympia, WA (US);
                                                                                 6,771,499     B2 * 8/2004 Crippen et al. .............. 361 /687
                   Vincent J. Zimmer, Federal Way, WA                            6,950,952     B2 * 9/2005 Felsman .. ......... ... .... . .. 713/310
                   (US)                                                          6,968,466     B2 * 11/2005 Bolian et al. .............. .. 713/300
                                                                                 6,976,112     B2 * 12/2005 Franke et al .............. .... 710/32
(73)   Assignee: Intel Corporation, Santa Clara, CA                              7,082,488     B2 * 7!2006 Larson et al. .... . .......... 710/301
                 (US)                                                        2002/0002589      Al* 1/2002 Yonenaga et al . . .......... 709/206
                                                                             2002/0188718      Al* 12/2002 McGraw et al. ........... .. 709/224
( *)   Notice:      Subject to any disclaimer, the term of this
                                                                            * cited by examiner
                    patent is extended or adjusted under 35
                    U.S.C. l54(b) by 403 days.                             Primary Examiner-Suresh K Suryawanshi
                                                                           (74) Attorney, Agent, or Firm-L. Cho
(21)   Appl. No. : 10/809,114
                                                                            (57)                          ABSTRACT
(22)    Filed:      Mar. 25, 2004
                                                                            A method for managing information from an operating sys-
(65)                    Prior Publication Data                              tem based environment includes determining whether the
       US 2005/0216627 Al            Sep. 29, 2005                          information is to be communicated to a chassis management
                                                                            module. The information is transmitted to a service processor
(51)    Int.CI.                                                             upon determining that the information is to be colllllltmicated
       CNJ6F 1/00                   (2006.01)                               with the chassis management module.
       CNJ6F 151173                 (2006.01)
(52)    U.S. CI. ........................ 713/300; 713/310; 709/226                            22 Claims, 6 Drawing Sheets



                                                              BIOS LOADS
                                                             ASL METHODS
                                                                  401




                                                                LOAD OS
                                                                  402




                                                NO




                                                            TRANSMIT
                                                         INFORMATION TO
                                                       SERVICE PROCESSOR
                                                                      404


                                                     INFORMATION PACKAGED
                                                       AND TRANSMITTED TO
                                                                      CMM
                                                                      405




                                                                                                                                         WSOU-AR1STA00001822
       Case 6:20-cv-01083-ADA Document 34-16 Filed 08/16/21 Page 3 of 12


U.S. Patent             Jul. 8, 2008                    Sheet 1 of 6               US 7,398,401 B2




                                                    en
                                              0 LI.J ~
                                                            al
                                              wO
                                              ~~
                                              <(    ::::>
                                              :r: 0
                                              en en
                                                  w
                                                    ~




                                                '

                                          I-
                                          z
                                   en ww
                                   -
                                   en  ~_J
                                       w ::::>
                                                             ~I
                                   en (9 0
                                   <( <( 0
                                   :r: z ~
                                   () <(
                                          ~




                 §)::1
                                                '



                                          ~~I                                     ~\:?I

               J~~11                      ~                               J~~11
               en


               I-
               z
                         ~,        0...
                                   en


                                   I-
                                   z
                                                             ~I
                                                                  • • •
                                                                          en


                                                                          I-
                                                                          z
                                                                                      ~I
               ::::>               :::,                                   ::::>
               w                   LU                                     w
               D                   0                                      0
               <(                  <(                                     <(
               .....I                                                     _J
                                   _J
               c:J                 c:J                                    CD




  0
  0
  ......                                       ......




                                                                                           WSOU-AR1STA00001823
     Case 6:20-cv-01083-ADA Document 34-16 Filed 08/16/21 Page 4 of 12


U.S. Patent                      Jul. 8, 2008           Sheet 2 of 6              US 7,398,401 B2




                                 ~I                     ~I                   ~I


                                                ~
                                                -~1
                                                (l_N
                                                () N
                                                <(
                                                                       w
                                                                       z
                                                                       I
                                                                       ()
                 ~                                                     <(

                 ~Ml
                 -MN
                 (l_
                 ()
                                                ~Ml
                                                ~N
                                                0N
                                                                       ~
                                                                       _J
                                                                       <(
                 <(                                                    ()
                                                                       Cl)
                                                                       >-
                                                                       I
                                                                       Cl.


                 ~M
                 ~NI
                 >N                             ~N1
                                                _J ~
                 0



                 ~
                 ~M
                 -, N
                        . . .I
                                         Cl)
           Cl),....__      _.            0 ,...__ __,
           0                             a:i



 0
 0
 N




                                                                                         WSOU-AR1STA00001824
   Case 6:20-cv-01083-ADA Document 34-16 Filed 08/16/21 Page 5 of 12


U.S. Patent        Jul. 8, 2008       Sheet 3 of 6     US 7,398,401 B2




                                      1-
                                      z
                                  z::::>
                                  Oz
                                  I- 0
                                  <( -
                                  ~8u:: ~I
                                  0
                                  LL -
                                  z   !zw
                                      0




   0
   0
   CY)




                                                               WSOU-AR1STA00001825
   Case 6:20-cv-01083-ADA Document 34-16 Filed 08/16/21 Page 6 of 12


U.S. Patent             Jul. 8, 2008   Sheet 4 of 6                         US 7,398,401 B2




                                                                                0
                                                              c:::              wo
                                                                                (.'.) 1-
                                                          00
                                                          I-~                   ~o
                                                      1-zw                      0W
                 C/)
                                                      - 0 0                     <( ~
                 0                                    ~-o                            ~~LOI
                                                                                0.. -"-

                 o""I
                 <(~
                 0
                                                      C/) I-
                                                      z<(Q..O
                                                      <( ~
                                                              c:::
                                                             .._,.
                                                                     "'"I       z
                                                                                O
                                                                                     C/)~ 0
                                                                                _zo"'"
                 ...l                                 c::: c::: w               I- <(
                                                      I- 0 0                    <(   0:::
                                                          LL >                  ~    I-
                                                          z c:::                C::: 0
                                                          -w                    Oz
                                                              C/)               LL <(
                                                                                z




                                                                                          WSOU-AR1STA00001826
                 Case 6:20-cv-01083-ADA Document 34-16 Filed 08/16/21 Page 7 of 12




                                                                                              ~
                                                                       501 DETECT EVENT       .
                                                                                              00
                                                                                              ~
                                                                                              ~
                                                                                              ~
                                                                                              ~



                504 PACKETIZE EVENT INFORMATION AND
                                                                                              =
                                                                                              ~



                    TRANSMIT TO CMM

                                                                                              c:...
                                                                                              =
                                                                                              :-'
                       502 EXECUTE ASL METHODS TO CONVEY EVENT                                ~OfJ
                                                                                              N
                           INFORMATION TO EMBEDDED CONTROLLER                                 0
                                                                                              0
                                                                                              OfJ




                               503 ACKNOWLEDGE READING OF EMBEDDED

            SERVICE
                           \      CONTROLLER                           ~I SERVER BLADE        rJ)
                                                                                              ::r
                                                                                              ('D
                                                                                              ('D
                                                                                              ~


                                                                            BOOTED OS         Ul

           PROCESSOR                                                                          ....
                                                                                              0
                                                                                              0'-1

         WITH EMBEDDED
          CONTROLLER

                                                                                              ('j
                                                                                              ~
                                                                                              -...:a
                                                                                              w
:§:                                                                                           '°
                                                                                              00
C/)                                                                                           ~
0                                                                                             0
C                                                                                    FIG. 5   """'
)>                                                                                            ~
;:a                                                                                           N
en
~
0
0
0
0
......
00
N
-.J
                  Case 6:20-cv-01083-ADA Document 34-16 Filed 08/16/21 Page 8 of 12




                                                                                                  ~
                                                                                                  .
                                                                                                  00
                                                                                                  ~
                                                                                                  ~
                                                                                                  ~
                                                                                                  ~

                                                                                                  =
                                                                                                  ~




              601 REQUEST PUTTING SERVER BLADE INTO PREDETERMINED STATE
                                                                                                  c:...
                                                                                                  =
                                                                                                  :-'
                                                                                                  ~OfJ
                       602 SERVICE PROCESSOR SETS AN EMBEDDDED
                                                                                                  N
                           CONTROLLER GPIO REQUEST                                                0
                                                                                                  0
                                                                                                  OfJ




                           603 READ EMBEDDED CONTROLLER VIA ASL                                   rJ)
                               METHOD                                   SERVER BLADE              ::r
                                                                                                  ('D
                                                                                                  ('D
            SERVICE                                                       BOOTED OS
                                                                                                  ~

                                                                                                  O'I
                             604 GIVE REQUEST INFORMATION VIA
           PROCESSOR             EMBEDDED CONTROLLER
                                                                                                  ....
                                                                                                  0
                                                                                                  O'I
         WITH EMBEDDED
          CONTROLLER


                                                                                                  ('j
                                                                                                  ~
                                                       605 EXECUTE ASL METHOD TO PUT SERVER       -...:a
                                                           BLADE IN PREDETERMINED STATE           w
:§:                                                                                               '°
                                                                                                  00
C/)                                                                                               ~
0                                                                                                 0
                                                                                         FIG. 6
C
)>                                                                                                """'
                                                                                                  ~
;:a                                                                                               N
en
~
0
0
0
0
......
00
N
00
        Case 6:20-cv-01083-ADA Document 34-16 Filed 08/16/21 Page 9 of 12


                                                      US 7,398,401 B2
                               1                                                                       2
         METHOD AND APPARATUS FOR                                          FIG. 3 is a block diagram of an Advance Configuration
     COMJ\1UNICATING INFORMATION l•ROM                                  Power Interface (ACPI) module according to an embodiment
         AN OPERATING SYSTEM BASED                                      of the present invention.
     ENVIRONMENT (>l< A SERVER BLADE TO                                    FIG. 4 is a flow chart illustrating a method for communi-
      THE CHASSIS MANAGEMENT MODULE                                     cating information from an operating system based environ-
                                                                        ment according to an embodiment of the present invention.
                    TECHNICAL FIELD                                        FIG. 5 illustrates an example of how an ASL method may
                                                                        be used according to an embodiment of the present invention.
  An embodiment of the present invention relates to power                  FIG. 6 illustrates an example of how an ASL method may
management in a blade server system. More specifically, an         10   be used according to a second embodiment of the present
embodiment of the present invention relates to a method and             invention.
apparatus for communicating information from an operating
system based environment of a server blade to a chassis                                 DETAILED DESCRIPTION
management module in a blade server system.
                                                                   15      In the following description, for purposes of explanation,
                      BACKGROUND                                        specific nomenclature is set forth to provide a thorough
                                                                        understanding of embodiments of the present invention.
   A blade server system packages servers onto single boards            However, it will be apparent to one skilled in the art that these
(server blades) that are housed in a chassis that provides              specific details ma y not be required to practice the embodi-
access to shared resources such as power. A chassis manage-        20   ments of the present invention. In other instances, well-
ment module operates to manage the shared resources among               known circuits, devices, and programs are shown in block
the server blades. Currently, when the server blade is booted           diagran1 form to avoid obscuring embodiments of the present
to an operating system, it is unable to communicate with the            invention Uilllecessarily.
chassis management module to exchange information about                    FIG. 1 is a block diagram of a blade server system 100 in
power events such as Advanced Configuration and Power              25   which an embodiment of the present invention resides. The
Interface (ACPI) (published 1996) power states.                         blade server system 100 includes a plurality of server blades.
   ACPI is an open industry specification that establishes              Block 110 represents a first server blade, block 120 represents
industry-standard interfaces for operating system directed              a second server blade, and block 130 represents an nth server
power management on laptops, desktops, and servers. ACPI                blade, where nmay be any number. Each of the server blades
enables an operating system to control an amount of power          30   110, 120, and 130 may be implemented on a single circuit
given to an entire computer system or specific devices                  board. Server blades 110, 120, and 130 include blade units
attached to the computer system. To conserve energy while               111 , 121 , and 131 respectively. Each of the blade units 111 ,
remaining quickly available, ACPI defines a number of sleep             121 , and 131 is an inclusive computing system that may
states known as S-states. AnACPI-compliant computer sys-                include one or more processors, memory, communication
tem may implement some or all of the defined S-states.             35   paths, and other resources.
   Commonly supported S-states include the SO, Sl, S4, and                 Server blades 110, 120, and 130 include service processors
S5 sleep states. The SO sleep state is a state where all the            (SP) 115, 125, and 135 respectively. The service processors
devices on the computer system are on and no sleep is                   115, 125, and 135 provide monitoring and control function-
enabled. The SI sleep state is a low wake-up latency sleep              ality to its corresponding server blade. Each of the service
state. In the Sl sleep state, the computer system context in the   40   processors 115, 125, and 135 includes a baseboard manage-
processor and/or chip set is maintained. The S4 sleep state             ment controller (BMC) 116, 126, and 136 respectively. The
(non-volatile sleep state) is a special global system state that        baseboard management controller 116, 126, and 136 may
allows system context to be saved and restored relatively               maintain event logs, manage sensor data, and support other
slowly when power is lost to the baseboard. The operating               functions for its corresponding server blade. According to an
system writes system context to a non-volatile storage file and    45   embodiment of the blade server system 100, the service pro-
leaves appropriate context markers. The S5 sleep state is               cessors 115, 125, and 135 may be Intelligent Platform Man-
similar to the S4 sleep state except the operating system does          agement Interface (IPMI) (published 2002) based service
not save any context nor enable any devices to wake up the              processors.
system. The system is in the "soft" off state and requires a
                                                                           Each of the service processors 115, 125, and 135 also
complete boot when awakened.
                                                                   50   includes an embedded controller (EC) 117, 127, and 137. The
   Currently, a server blade' s operating system is unable to
                                                                        embedded controllers 117, 127, and 137 may operate to gen-
communicate ACPI sleep states to an off-board chassis man-
                                                                        erate information including information to indicate the occur-
agement module responsible for power management. Thus,
                                                                        rence of power management events. The embedded control-
what is needed is a method and apparatus for communicating
                                                                        lers 117, 127, and 137 may generate the information in
information from an operating system based enviromnent of
                                                                   55   response to data received from its corresponding service pro-
a server blade to the chassis management module.
                                                                        cessor 115, 125, and 135. Alternatively, the embedded con-
      BRIEF DESCRIPTION OF THE DRAWINGS                                 trollers 117, 127, and 137 may forward information received
                                                                        from an operating system running on its corresponding blade
   'Ibe features and advantages of embodiments of the present           unit 111 , 121 , and 131. According to an embodiment of the
invention are illustrated by way of example and are not            60   blade server system 100, the embedded controllers 117, 127,
intended to limit the scope of the embodiments of the present           and 137 are Advance Configuration Power Interface (ACPI)
invention to the particular embodiments shown.                          (published 1996) based embedded controllers. In this
   FIG. 1 is a block diagram of a blade server system in which          embodiment, each of the service processors 115, 125, and 135
an embodiment of the present invention resides.                         has an ACPI based embedded controller interface.
   FIG. 2 is a block diagram that illustrates conceptual com-      65      The blade server system 100 includes shared resources
ponents of a blade unit according to an embodiment of the               140. The shared resources 150 may include a network inter-
present invention.                                                      face, storage device, power supply, cooling/ventilation sys-




                                                                                                                          WSOU-AR1STA00001829
       Case 6:20-cv-01083-ADA Document 34-16 Filed 08/16/21 Page 10 of 12


                                                    US 7,398,401 B2
                              3                                                                     4
tem, and/or other resources that may not be available on the          coupled to the blade unit 200 by sending commands in the
server blades 110, 120, and 130 and must be shared among the          proprietary languages of the devices. The device management
server blades 110, 120, and 130.                                      module 232 may include device drivers for peripheral
   Ibe blade server system 100 includes a chassis manage-             devices. The operating system 230 includes an ACPI man-
ment module (CMM) 150. The chassis management module             5    agement module (ACPIMM) 233 that supports functional-
150 manages access to the shared resources 140 between the            ities required by ACPI. The ACPI management module 233
server blades 110, 120, and 130. The chassis management               includes an AML interpreter that interprets AML in the ACPI
module 150 has a dedicated channel to each of the server              module 224. lt should be appreciated that the mos 220 and
blades 110, 120, and 130 where information, request/grants to         the operating system 230 may include other modules to sup-
access shared resources, and other data may be transmitted.      10   port other fonctionalities.
The dedicated channel may be, for example, a RS485 or other              FIG. 3 is a block diagram of an ACPI module 300 accord-
bus. The chassis management module 150 resides on a sepa-             ing to an embodiment of the present invention. The ACPI
rate board from server blades 110, 120, and 130. The chassis          module 300 may be implemented as the ACPI module 224
management module 150 may be housed in a same chassis as              shown in FIG. 2. The ACPI module 300 operates to enable a
the server blades 110,120, and 130.According to an embodi-       15   computer system to support OSPM. The ACPI module 300
ment of the blade server system 100, communication between            includes a system catalog unit 310 that describes the charac-
the chassis management module 150 and the server blades               teristic of a computer system to its operating system. Accord-
110, 120, and 130 is conducted using the IPMI protocol. It            ing to an embodiment of the ACPI module 300, the system
should be appreciated that the chassis management module              catalog unit 310 places data describing characteristics of the
150 may be implemented by a management agent that may or         20   computer system into tables stored in the main memory of the
may not necessarily reside on a separate module.                      computer system. The tables may include a RSDT and a
   FIG. 2 is a block diagram that illustrates conceptual com-         DSDT.
ponents ofa blade unit 200 according to an embodiment of the             The ACPI module 300 includes an information identifica-
present invention. The blade unit 200 may be implemented as           tion unit 320. The information identification unit 320 identi-
one of the blade units 111, 121, and 131 shown in FIG. 1. The    25   fies information originating from an operating system envi-
blade unit 200 includes a physical machine 210. According to          ronment that is directed to a chassis management module.
one embodin1ent, the physical machine 110 may be compo-               The infonnation identification unit 320 may identify infor-
nents ofa computer system such as, for example, one or more           mation such as events or states detected by the operating
processors, main memory, buses, input output (10) devices,            system. According to an embodiment of the ACPI module
and other components.                                            30   300, the information identification unit 320 identifies ACPI
   Ibe blade unit 200 includes a basic input/output system            sleep states directed to the chassis management module.
(BIOS) 220 . The mos 220 is a program that may be stored in              The ACPI module 300 includes an embedded controller
read only memory (ROM) that is nm when the serverunit 200             interface unit 330. The embedded controller interface unit
is booted up. The mos 220 includes a tester module (TM)               330 transmits the information identified by the infonnation
221. The tester module 221 perfom1s a power-on self test         35   identification unit 320 that is to be directed to the chassis
(POST) to determine whether the components on the blade               management module to a service processor on the same cir-
unit 200 are operational. The BIOS 220 includes a loader              cuit board as the computer system. The embedded controller
module (LM) 222. The loader module 222 locates and loads              interface unit 330 may direct the information to be transmit-
programs and files such as boot programs, system files, and           ted to the service processor via its embedded controller using
the operating system. The BIOS 220 includes a data manager       40   the Smart Management Bus (SMBus) protocol (published
module (DMM) 223. The data manager module 223 manages                 1995).
data flow between the operating system of the blade unit 200             It should be appreciated that the system catalog unit 310,
and other components coupled to the blade unit 200.                   information identification unit 320, and embedded controller
   The BIOS 220 includes an ACPI module (ACPIM) 224.                  interface unit 330 may be implemented as ASL methods in a
The ACPI module 224 operates to enable operating system-         45   mos using ASL that is compiled intoAML. An ASL method
directed configuration and power management (OSPM). The               may be a program in the ACPI source language. It should
ACPI module 224 describes the characteristic of the blade             farther be appreciated that the ACPI module 300 may utilize
unit 200 by placing data, organized into tables, such as Root         additional ASL methods to implement other functionalities.
System Description Table (RSDT) and Differentiated System                FIG. 4 is a flow chart illustrating a method for communi-
Description Table (DSDT) into a main memory of the blade         50   eating information from an operating system based environ-
unit 200. According to an embodiment of the present inven-            ment according to an embodiment of the present invention.
tion, the ACPI module 224 also includes ACPI methods that             The operating system based environment may be, for
direct information from an operating system environment of            example, in a blade server system.At 401, the BIOS loads the
blade unit 200 to be transmitted to a service processor corre-        ASL methods . According to an embodiment of the present
sponding to the blade unit 200. TheACPI methods may direct       55   invention, the BIOS loads the ASL methods when a computer
the information to be transmitted to the service processor via        system is booted.
its embedded controller. The ACPI methods may be imple-                  At 402, the operating system for the computer system is
mented using, for example, ACPI source language (ASL) that            loaded. According to an embodiment of the present invention,
is compiled into ACPI machine language (AML).                         the BIOS gives control of the computer system to the operat-
   Ibe blade unit 200 includes an operating system (OS) 230.     60   ing system.
The operating system 230 runs above the mos 220 and                      At 403 , it is determined whether information originating
manages programs nm on the blade unit 200. The operating              from the operating system environment is to be transmitted to
system 230 includes a job management module (JMM) 231.                a chassis management module. The information may include
The job management module 231 controls the order and time             a power event such as an ACPI sleep state. It should be
in which applications and tasks are run. The operating system    65   appreciated that the information may be any predefined infor-
230 includes a device management module (DVMM) 232.                   mation specified by the ASL method. If it is detennined that
The device management module 232 controls devices                     the information originating from the operating system envi-




                                                                                                                      WS0U-ARISTA00001830
       Case 6:20-cv-01083-ADA Document 34-16 Filed 08/16/21 Page 11 of 12


                                                      US 7,398,401 B2
                               5                                                                    6
ronment is not to be transmitted to the chassis management           the embodiments of the present invention. The specification
module, control returns to 403. If it is determined that the         and drawings are, accordingly, to be regarded in an illustrative
information originating from the operating system environ-           rather than restrictive sense.
ment is to be transmitted to the chassis management module,             What is claimed is:
control proceeds to 404.                                                1. A method for connnunicating information from an oper-
   At 404, the information is transmitted to the service pro-        ating system based blade server system enviromnent, com-
cessor. According to an embodiment of the present invention,         prising:
the infonnation is transmitted to the service processor via the         transmitting the information to an Advance Configuration
embedded controller.                                                        Power Interface (ACPI) based embedded controller on
   At 405, the information is packaged and transmitted to the 10            the service processor; and
chassis management module. According to an embodiment of                transmitting the information from the service processor to
the present invention, the infonnation is packaged in a format              a chassis management module via a dedicated channel.
recognizable to the management agent. The format may be,                2. The method of claim 1, wherein transmitting the infor-
for example, a packet compliant with the IPMI protocol.              mation to the service processor comprises transmitting the
   FIGS. 4 is a flow chart illustrating embodiments of the 15 information using a System Management Bus (SMBus) pro-
present invention. Some of the procedures illustrated in the         tocol.
figures may be performed sequentially, in parallel or in an             3. The method of claim 1, wherein the service processor is
order other than that which is described. It should be appre-        Intelligent Platform Management Interface (IPMI) based.
ciated that not all of the procedures described are required,           4. The method of claim 1, farther comprising packaging the
that additional procedures may be added, and that some of the 20 information in a format recognizable to a management agent.
illustrated procedures may be substituted with other proce-             5. The method of claim 1, farther comprising packaging the
dures.                                                               information using an Intelligent Platform Management Inter-
                                                                     face (IPMl) protocol.
   FIG. 5 illustrates an example of how an ASL method may
                                                                        6. ]11e method of claim L wherein the information is trans-
be used according to an embodiment of the present invention.
                                                                  25 mitted from the service processor to the chassi s management
At 501 , a blade unit booted to an operating system detects an
                                                                     module using an Intelligent Platform Management Interface
event.
                                                                     (IPMI) protocol.
   At 502, the operating system on the blade unit executes an           7. The method of claim 1, wherein the information is trans-
ASL method to convey information about the detected event            mitted from the service processor to the chassis management
to an embedded controller on a service processor.                 30 module via a RS485 bus.
   At 503, the service processor may acknowledge a reading              8 . The method of claim 1, wherein the information is an
of the embedded controller to the operating system.                  Advance Configuration Power Interface (ACPI) sleep state.
   At 504, the information about the detected event is pack-            9. A method for managing information from an operating
etized and sent to a chassis management module.                      system based envirmnnent, comprising:
   FIG. 6 illustrates an example of how an ASL method may 35            determining whether the information is to be communi-
be used according to a second embodiment of the present                     cated to a chassis management module; and
invention. At 601 , a chassis management module requests                transmitting the information to an Advance Configuration
putting a blade unit into a predetermined state.                            Power Interface (ACPI) based embedded controller on a
   At 602, a service processor sets an embedded controller                  service processor upon determining that the in±tJrmation
general purpose input output (GPIO) request.                      40        is to be communicated with the chassis management
   At 603, the embedded controller is read by a blade booted                module.
to an operating system via an ASL method.                               10. The method of claim 9, wherein transmitting the infor-
                                                                     mation to the service process comprises transmitting the
   At 604, information about the request for putting the blade
                                                                     information using a System Management Bus (SMBus) pro-
unit into the predetermined state is given to the blade booted
                                                                  45 tocol.
operating system via the embedded controller.
                                                                        11. The method of claim 9, wherein determining whether
   At 605, the blade unit is put into the predetermined state via    the infornrntion is to be communicated to the chassis man-
an ASL method.                                                       agement module comprises determining whether the infor-
   According to an embodiment of the present invention, a            mation is a Advance Configuration Power Interface (ACPI)
communication path is established between a runtime oper- so sleep state.
ating system of a blade unit and a chassis management mod-              12. An article of manufacture comprising a machine acces-
ule. The communication path originates from the operating            sible medium including sequences of instructions, the
system enviromnent and runs through the service processor            sequences of instructions including instrnctions which when
via an embedded controller before ending at the chassis man-         executed causes the machine to perfonn:
agement module. By providing this connnunication path the 55            determining whether information is to be connnunicated to
operating system is allowed to communicate information to                   a chassis management module; and
the chassis management module such as power events like                 transmitting the information to an Advance Configuration
A.CPI sleep states. The chassis management module may                       Power Interface (ACPI) based embedded controller on
operate to monitor and administer power consumption                         the service processor upon determining that the infor-
requirement and improve power efficiency to the computer 60                 mation is to be communicated with the chassis manage-
system and the server system in response to the received                    ment module.
information.                                                            13. The article of manufacture of claim 12, wherein trans-
   In the foregoing specification, the embodiments of the            mitting the information to the service processor comprises
present invention have been described with reference to spe-         transmitting the information using a System Management
cific exemplary embodiments thereof. It will, however, be 65 Bus (SMBus) protocol.
evident that various modifications and changes may be made              14. The article of manufacture of claim 12, wherein deter-
thereto without departing from the broader spirit and scope of       mining whether the information is to be communicated to the




                                                                                                                      WSOU-ARISTA00001831
       Case 6:20-cv-01083-ADA Document 34-16 Filed 08/16/21 Page 12 of 12


                                                    US 7,398,401 B2
                              7                                                                     8
chassis management module comprises determining whether                  19. The apparatus of claim 15, wherein the service proces-
the information is an Advance Configuration Power Interface           sor includes an Advance Configuration Power Interface
(ACPI) sleep state.                                                   (ACPI) based embedded controller to receive the informa-
   15. An Advanced Configuration Power Interface (ACPI)               tion.
apparatus, comprising:
                                                                         20. The method of claim 1, farther comprising identifying
   an information identification unit to identify information
      originating from an operating system directed to a chas-        the information, originating from an operating system, to be
      sis management module; and                                      directed to the chassis management module.
   an embedded controller interface to transmit the informa-             21. The method of claim 9, farther comprising identifying
      tion to a service processor.                               10   the information, originating from an operating system, to be
   16. The apparatus of claim 15, wherein the information             directed to the chassis management module.
identification unit identifies Advanced Configuration and
                                                                         22. The article of manufacture of claim 12, further com-
Power Interface (ACPI) sleep states.
   17. The apparatus of claim 15, wherein the embedded                prising instructions which when executed causes the machine
controller interface transmits the information using the Smart   15
                                                                      to further perfom1 identifying the information, originating
Management Bus (SMBus) protocol.                                      from an operating system, to be directed to the chassis man-
   18. The apparatus of claim 15, further comprising a system         agement module.
catalog unit to describe characteristics of a computer system
to the operating system.                                                                    *   *   * * *




                                                                                                                     WSOU-AR1STA00001832
